DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10 February 2021 is being considered by the examiner.

Claim Objections

Claims 1-17 are objected to because of the following informalities:  
The claims are replete with grammatical errors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein nonlinear pointwise activation function is one of: Sigmoid, Hyperbolic Tangent, Concatenated ReLU, Leaky ReLU, Maxout, ReLU, ReLU-6, Parametric ReLU”, however, “nonlinear pointwise activation function” is not defined previously within the claims and it is unclear what is intended to be claimed.
Claim 9 recites “wherein loss function of the neural network is a multi-loss function comprising multiple loss components”, however, “loss function” is not defined previously within the claims and it is unclear what is intended to be claimed.
Claims 10-14 are rejected due to their dependency from claim 9.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinetz et al. (“Using a U-Shaped Neural Network for minutiae extraction trained from refined, synthetic fingerprints”).

Regarding claim 1, Pinetz et al. disclose a neural network system implemented by one or more computers, the neural network system comprising: 
a convolutional neural network (Figures 2-3), wherein: 
the neural network is configured to: 
for each input signal processed by the neural network to: 
receive a biometric input signal at the first layer of the neural network (Figures 2-3. Further section III.B references “U-Net: Convolutional networks for biomedical image segmentation” which shows in Figure 1 an input image tile at a first layer.); 
process the biometric input signal (Figures 2-3 show the biometric input signal is processed.); 
produce output feature map at the last layer of the neural network (Figures 2-3, while Figure 1 of “U-Net” shows an output segmentation map.); and 

a subsystem (Figures 2-3), wherein the subsystem is configured to: 
receive the output feature map from the neural network (Figures 2-3, layer Block E is an output feature map, while Figure 1 of “U-Net” shows the output segmentation map); 
decode the output feature map (Figures 2-3, the sigmoid 1x1 convolution decodes the output feature map.); 
output decoded feature map (Figures 2-3, the output minutiae blocks); and 
biometric input signal represents a friction ridge impression (Figure 1 shoes the input signals, which are a friction ridge impression.) and decoded feature map represents friction ridge impression minutiae (Figures 2-3, the output minutiae blocks represent friction ridge impression minutiae.).

Regarding claim 2, Pinetz et al. disclose the system of claim 1 wherein output feature map decoding comprises converting from the neural network output layer feature map to a friction ridge impression minutiae numeric representation, wherein minutiae numeric representation includes at least: class, rotation, location (Page 147, C. extracting a minutiae list, where the quality is “class”, orientation is “rotation” and position is “location”).

Regarding claim 3, Pinetz et al. disclose the system of claim 2 wherein minutia class is one of: line ending, bifurcation, none of the above (Pinetz et al. disclose none of the above.).

Regarding claim 4, Pinetz et al. disclose the system of claim 1 wherein the neural network is fully convolutional neural network (Figures 2-3 shoes “fully” convolutional neural network.).

Regarding claim 5, Pinetz et al. disclose the system of claim 1 wherein the input friction ridge impression signal is a digital image (Figure 1(a) is binary, which is digital.).

Regarding claim 6, Pinetz et al. disclose the system of claim 1 wherein output feature map comprises activation map of a set of separate output convolutional layer branches (Figure 3 shows an “activation map” which is a set of separate output convolutional layer branches, i.e. there are multiple branches with separate “outputs” [see layer block B and layer block C for example which have separate outputs], which are then in the set.).

Regarding claim 8, Pinetz et al. disclose the system of claim 1 wherein convolution is one of: regular convolution, depthwise separable convolution or grouped convolution in combination with 1x1 convolutions or other type of convolution (Figure 3 shows “other type of convolution”).

Regarding claim 15, Pinetz et al. disclose the system of claim 1 wherein source for each biometric input signal is one of: biometric reader, loaded from memory or generated (Figure 1(a) is generated).

Regarding claim 16, Pinetz et al. disclose the system of claim 1 wherein training the neural network process includes encoding friction ridge impression minutiae (Figure 2 and page 147, section III.A, verifinger extracts the ground truth, minutiae list, etc, which is encoding.).

Regarding claim 17, Pinetz et al. disclose the system of claim 1 wherein training the neural network process includes data augmentation (Page 148, section iV.A, non-linear distortions, morphological operations, etc. are data augmentation.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Othman et al. (US 2018/0165508) disclose methods for applying CNNs in fingerprint matching.
Glennon et al. (US 2014/0019390) disclose a trained CNN fingerprint system.
Russo (US 5,825,907) disclose a neural network system for classifying fingerprints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1 March 2022